        Case 3:17-cv-00101-RDM Document 559 Filed 01/21/21 Page 1 of 4




                       THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                               )
 Consumer Financial Protection Bureau,         )
                                               )
                       Plaintiff,              )   Civil Action No. 3:CV-17-00101
                                               )   (Hon. Robert D. Mariani)
        v.                                     )
                                               )   ORAL ARGUMENT REQUESTED
 Navient Corporation, et al.,                  )
                                               )
                       Defendants.             )
                                               )


              DEFENDANTS’ MOTION FOR CERTIFICATION AND STAY

       Defendants Navient Solutions, LLC, Navient Corporation, and Pioneer Credit Recovery,

Inc. (together, “Defendants”), by and through undersigned counsel, hereby move to certify the

Court’s January 13, 2021 order denying Defendants’ motion for judgment on the pleadings, Doc.

558, for interlocutory appeal under 28 U.S.C. § 1292(b) and to stay proceedings in this case

pending resolution of Defendants’ appeal. The grounds supporting this request are set forth in

Defendants’ Memorandum of Law which is being filed simultaneously herewith.
       Case 3:17-cv-00101-RDM Document 559 Filed 01/21/21 Page 2 of 4




Dated: January 21, 2021            Respectfully submitted,

                                   s/ Jonathan E. Paikin
                                   Jonathan E. Paikin (DC 466445) (pro hac vice)
                                   Karin Dryhurst (DC 1034290) (pro hac vice)
                                   Wilmer Cutler Pickering
                                     Hale and Dorr LLP
                                   1875 Pennsylvania Avenue, NW
                                   Washington, DC 20006
                                   jonathan.paikin@wilmerhale.com
                                   karin.dryhurst@wilmerhale.com
                                   Tel: 202-663-6000
                                   Fax: 202-663-6363

                                   Daniel P. Kearney (DC 977148) (pro hac vice)
                                   Kirkland & Ellis LLP
                                   1301 Pennsylvania Avenue, NW
                                   Washington, DC 20004
                                   daniel.kearney@kirkland.com
                                   Tel: 202-389-5000

                                   Daniel T. Brier (PA 52348)
                                   Myers Brier & Kelly, LLP
                                   425 Spruce Street, Suite 200
                                   Scranton, PA 18503
                                   dbrier@mbklaw.com
                                   Tel: 570-342-6100
                                   Fax: 570-342-6147

                                   Counsel for Navient Corporation, Navient
                                   Solutions, LLC, and Pioneer Credit Recovery, Inc.




                                      2
        Case 3:17-cv-00101-RDM Document 559 Filed 01/21/21 Page 3 of 4




                        CERTIFICATE OF NON-CONCURRENCE

       I hereby certify that I sought concurrence from Plaintiff’s counsel in relation to this

Motion. Plaintiff’s counsel has not concurred in this motion.



                                              /s/ Karin Dryhurst
                                              Karin Dryhurst (DC 1034290) (pro hac vice)
                                              Wilmer Cutler Pickering
                                                Hale and Dorr LLP
                                              1875 Pennsylvania Avenue, NW
                                              Washington, DC 20006
                                              karin.dryhurst@wilmerhale.com
                                              Tel: 202-663-6000
                                              Fax: 202-663-6363
        Case 3:17-cv-00101-RDM Document 559 Filed 01/21/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2021, I filed the foregoing document with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to all counsel of

record who are deemed to have consented to electronic service.



                                            /s/ Karin Dryhurst
                                            Karin Dryhurst (DC 1034290) (pro hac vice)
                                            Wilmer Cutler Pickering
                                              Hale and Dorr LLP
                                            1875 Pennsylvania Avenue, NW
                                            Washington, DC 20006
                                            karin.dryhurst@wilmerhale.com
                                            Tel: 202-663-6000
                                            Fax: 202-663-6363
